Opinion issued November 21, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00856-CR
                           ———————————
                   IN RE DAVID CLEO RICHARD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      David Cleo Richard, acting pro se, has filed a petition seeking madamus relief

against the Texas Board of Pardons and Paroles.1 This court’s mandamus jurisdiction

is governed by Section 22.221 of the Texas Government Code. Section 22.221

expressly limits the mandamus jurisdiction of the courts of appeals to: (1) writs




1
      The underlying case is The State of Texas v. David Richard, cause number
      473584 in the 232nd District Court of Harris County.
against a district court judge or a county court judge in the court of appeals’ district;

and (2) all writs necessary to enforce the court of appeals’ jurisdiction. TEX. GOV’T

CODE § 22.221. The Board of Pardons and Paroles is not a district court or county

court judge in this court’s district, and Richard has not shown that the issuance of a

writ compelling the requested relief is necessary to enforce this court’s appellate

jurisdiction. Therefore, we do not have jurisdiction to issue a writ of mandamus

against the Board of Pardons and Paroles. See TEX. GOV’T CODE § 22.221; In re

Fowler, No. 14–15–00712–CR, 2015 WL 5092623, at *1 (Tex. App.—Houston

[14th Dist.] Aug. 27, 2015, orig. proceeding) (mem. op., not designated for

publication).

      Accordingly, Richard’s petition for writ of mandamus is dismissed for want

of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2